DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/10/2020.
Claims 1-19 and 28 are pending of which claims 1, 10, 19 and 28 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/ 2020 and 07/29/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “transmitting a hybrid automatic repeat request acknowledgement codebook corresponding to the downlink transmissions in the slot for the carrier group, wherein, based on the first control signal, one or more hybrid automatic repeat request acknowledgement bits for the last scheduled carrier are arranged at the end of the hybrid automatic repeat request acknowledgement codebook”, as substantially described in independent claim(s) 1 and 19.  These limitations, in combination with the remaining limitations of claim(s) 1 and 19 are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “receiving a hybrid automatic repeat request acknowledgement codebook corresponding to the downlink transmissions in the slot for the carrier group, wherein, based on the first control signal, one or more hybrid automatic repeat request acknowledgement bits for the last scheduled carrier are arranged at the end of the hybrid automatic repeat request acknowledgement codebook”, as substantially described in independent claim(s) 10 and 28.  These limitations, in combination with the remaining limitations of claim(s) 10 and 28  is/are not taught nor suggested by the prior art of record.

Tiirola et al (US 2018/0098345) teaches, see para.0081-0083, there are some standardized solutions for handling failure to correctly decode DCIs that carry the DL assignment of the last Carrier Group(s). A first option may use data-associated 

Takeda et al (US 2019/0014560) teaches, see para.0108, when the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes).
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474